DETAILED ACTION
The instant application having Application No. 16/145,105 filed on 27 September 2018 is presented for examination by the examiner.
The amended claims submitted 4/14/2021 are under examination. Claims 1-20 are pending. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The 35 USC §112 rejections of the previous office action have been overcome by the amendments to the claims. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. US 6324010 (hereafter Bowen) in view of Duparre et al. USPGPub 20100123260 (hereafter Duparre) and Tsunoda USPGPub 20120319001 (hereafter Tsunoda).
	Regarding claim 1, Bowen teaches (Fig. 12B) “A wafer-level homogeneous bonding optical structure (see parts thereof below), comprising: 
an optically transparent wafer (bottom lens array 10 of Fig. 12B); 
at least two optical lens sets disposed on said optically transparent wafer (lens elements 12),…; and at least one spacer (spacer 31) disposed on said optically transparent wafer (see Fig. 12B), wherein said spacer is disposed between two adjacent said optical lens sets (see position of the spacers between lens sets to the left and right adjacently), wherein said spacers are homogeneously bonded to said optically transparent wafer in the absence of a heterogeneous adhesive …  to result in a homogeneous bonding disposed on an interface of said spacer and said optically transparent wafer (see laser 51 “FIG. 12B also illustrates the lens array assembly being bonded by laser welding via the use of a laser 51.” col. 5 lines 14-18, where unlike the other two examples there is no heterogeneous adhesive shown or present).”
However, Bowen is silent regarding “wherein each of said optical lens sets comprising a lens integrated with a residual layer”
Duparre teaches wafer level lens sets “wherein each of said optical lens sets comprising a lens integrated with a residual layer (see Figs. 8A and 8B, and paragraph 31).”
Duparre further teaches that this method of forming polymer lenses on a substrate maintains lateral alignment accuracy very well, among other advantages (paragraph 31).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lens elements on the substrate of Bowen, using the method of Duparre that forms the lens as a lens integrated with a residual layer, with shoulders thereof, for the purpose of maintaining lateral alignment accuracy among other advantages as taught by Duparre paragraph 31.
However, Bowen does not explicitly teach “with a bridge Si-O-Si bonding”.

Thus Bowen teaches the instant claim except for explicitly teaching what type of bonding is involved in their laser welding. Tsunoda teaches that for glass substrates fusion bonding is Si—O—Si bonding. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the materials of Bowen such that the fusion/welding/bonding is Si-O-Si bonding as taught by Tsunoda since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
 
Regarding claim 2, the Bowen-Duparre-Tsunoda combination teaches the device of claim 1, and Bowen further teaches wherein said optically transparent wafer is flat glass (col. 2 lines 64-65 “The array 10 is a flat disk of glass”).”
Regarding claim 3, Bowen further teaches, wherein said spacers are made of glass (col. 3 lines 34-35 “Spacer 31 may also be made of glass”) so that said spacers are capable of being integrated with said optically transparent wafer in the absence of said heterogeneous adhesive (laser welded see claim 1).”
	Regarding claim 4, Bowen is silent regarding “wherein each of said optical lens sets comprises an extending shoulder and said extending shoulder is not in contact with one of adjacent said spacers.”
	Duparre teaches “wherein each of said optical lens sets comprises an extending shoulder and (see extending shoulder in Fig. 8B and 10) said extending shoulder is not in contact with one of adjacent said spacers (the foot of the shoulder is in contact with the spacer in Fig. 10, but the shoulder is not).”
	Duparre further teaches that the “residual polymer can be controlled by changing aperture size or stamp thickness.” (paragraph 31).
In re Rose, 105 USPQ 237 (CCPA 1955). In the current instance Duparre teaches the “residual polymer can be controlled by changing aperture size or stamp thickness.” (paragraph 31).
Regarding claim 5, Bowen teaches “wherein each of said optical lens sets is isolated so that one of said spacers segregates two of adjacent said optical lens sets (see Fig. 12).”
	Regarding claim 6, Bowen further teaches “further comprising: an optically transparent substrate (upper lens array 10) disposed on said spacers and in direct contact with said spacers (see Fig. 12B).”
	Regarding claim 7, Bowen further teaches “wherein both said spacers and said optically transparent substrate are made of glass (col. 2 lines 64-65 “The array 10 is a flat disk of glass” col. 3 lines 34-35 “Spacer 31 may also be made of glass”) so that said spacers are capable of being homogeneously bonded to said optically transparent substrate in the absence of said heterogeneous adhesive (laser welded, 51).”
Regarding claim 8, Bowen teaches “The wafer-level homogeneous bonding optical structure of claim 6, further comprising: at least two imaging optical lens sets disposed on said optically transparent substrate and respectively corresponding to said at least two optical lens sets (see Fig. 12B, both lens arrays 10 have a plurality of lens sets that correspond to one another on the other lens array 10).”

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Duparre and Tsunoda as applied to claim 1 above, and further in view of Findlay et al. USPGPub 2010/0128350 A1 (hereafter Findlay)
Regarding claim 9,  Bowen, Duparre and Tsunoda teach the device of claim 1, but are silent with respect to “further comprising: at least two bottom optical lens sets disposed on said optically transparent wafer, located beneath said at least two optical lens sets and respectively corresponding to said at least two optical lens sets.”

Bowen and the instant claim differ by the number of surfaces of the optically transparent wafer on which a lens resides. Findlay teaches that there can be two lenses corresponding to one another, one on each surface of the optically transparent member. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of lenses on the optically transparent member from 1 to 2 as taught by Findlay since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).


Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10 and 19, each recite inter alia “performing a laser treatment so that said spacer is homogeneously bonded to said optically transparent wafer.” The prior art does not reasonably suggest such a limitation taken in context of the claim as a whole.
Claims 11-18 and 20 depend from claims 10 and 19 and are allowed for at least the reasons stated supra. 


Response to Arguments
Applicant’s arguments, see lines 16-20, page 8 of the applicant’s remarks, filed April 14, 2021, with respect to the rejection(s) of claim(s) 1-8 and 9 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsunoda.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872